*877Memorandum. The order of the Appellate Division should be affirmed, with costs. Given this court’s restricted scope of review, when issues of fact have been resolved by affirmance at the Appellate Division, the findings are conclusive on this court, if there is evidence to support them (see, generally, Cohen and Karger, Powers of the New York Court of Appeals, pp 453-455). True, the proof of the cause of the fire rested on slender inference, and the proof of value of the Canale property was hardly inspiring of confidence, nevertheless there was some evidence on each issue, even if only barely enough, to withstand review by this court.